                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

CHRISTOPHER PREJEAN,                                  CIVIL ACTION NO. 17-1170
  on behalf of Himself and Other
  Persons Similarly Situated

VERSUS                                                JUDGE TERRY A. DOUGHTY

SATELLITE COUNTRY, INC., ET AL.                       MAG. JUDGE WHITEHURST

                                       JUDGMENT

             The Report and Recommendation [Doc. No. 183] of the Magistrate Judge

having been considered, no objections thereto having been filed, and finding that same is

supported by the law and the record in this matter,

             IT IS ORDERED, ADJUDED AND DECREED that Defendant’s Motion

   For Summary Judgment To Dismiss Claims Of Donald Stubblefield and Danniel Gan

   [Doc. No. 156] is GRANTED, and Donald Stubblefield and Danniel Gan’s claims are

   hereby DISMISSED WITH PREJUDICE.

         MONROE, LOUISIANA, this 2nd day of April, 2020.


                                     _____________________________________
                                              TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE
